FILED
                                                                                DEC 13 2012

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

HERMINIA MORALES and                               No. 11-16205
MICHELLE SURANOFSKY,
                                                   D.C. No. 3:10-cv-02068-JSW
               Plaintiffs-Appellants,

  v.                                               ORDER ON MOTION TO
                                                   VOLUNTARILY WITHDRAW
CHASE HOME FINANCE LLC and                         APPEAL
JPMORGAN CHASE BANK,

               Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Northern District of California
                          Jeffrey S. White, District Judge

                       Argued and Submitted August 9, 2012
                             San Francisco, California

Before:      SCHROEDER and CALLAHAN, Circuit Judges, and KORMAN,
             Senior District Judge.*


       On November 20, 2012 appellants Herminia Morales and Michelle Suranofsky

filed a motion for an order permitting them to withdraw the above-captioned appeal


       *
               The Honorable Edward R. Korman, Senior United States District Judge for the
Eastern District of New York, sitting by designation.
with prejudice as to their individual claims and without prejudice as to the potential

claims of any absent putative class members. They also ask that each side should bear

its own costs and fees in connection with the appeal.         The motion, which is

unopposed, is granted with each side to bear their own costs and fees.

      WITHDRAWN.




                                          2